Case: 19-11391        Document: 00515625336             Page: 1      Date Filed: 11/03/2020




               United States Court of Appeals
                    for the Fifth Circuit                                 United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          November 3, 2020
                                        No. 19-11391                        Lyle W. Cayce
                                                                                 Clerk

   Jacob Davis,

                                                                    Plaintiff—Appellant,

                                            versus

   City of Alvarado; City of Alvarado Police Department;
   Brad Anderson, Police Chief; Solomon Omotoya, Police Officer;
   Matthew Dill, Police Officer; Chad Marshall, Police Officer,

                                                                 Defendants—Appellees.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:19-CV-463


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
           Jacob Davis has brought claims pursuant to 42 U.S.C. § 19831 against
   the City of Alvarado, the Alvarado Police Department (“APD”), Chief of


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
             “Section 1983 provides that ‘every person who, under color of any [law],’
   deprives another of ‘any rights, privileges, or immunities secured by the Constitution and
Case: 19-11391          Document: 00515625336                Page: 2       Date Filed: 11/03/2020




                                             No. 19-11391


   Police Brad Anderson, Officer Solomon Omotoya, Officer Matthew Dill, and
   Officer Chad Marshall. After this case was removed to federal court and the
   complaint was amended three times, the district court dismissed Davis’s
   claims under Federal Rule of Civil Procedure 12(b)(6) for failing to state a
   claim upon which relief can be granted. Davis appeals the dismissal of his
   claims. He also appeals the denial of leave to file a fourth amended complaint.
   For the reasons that follow, we AFFIRM in all respects.
                            I. FACTS & PROCEDURAL HISTORY
           In November 2018, Davis was towing a trailer through Alvarado,
   Texas on his way to South Dakota. As Davis stopped in Alvarado to refuel,
   Dill and Omotoya approached him. The police officers then inquired about
   the ownership of the trailer, whether it had a Vehicle Identification Number
   (“VIN”), and if Davis had any “papers” for it. Davis responded that he was
   the owner, produced a registration receipt for it, and informed the officers
   that he knew of no VIN for the trailer because it was “homemade.” Dill
   informed Davis that if the trailer did not have a VIN, it was presumed to be
   stolen and he would have to bring it to the police station. Before escorting
   Davis to the station, Dill and Omotoya spent thirty minutes searching the
   trailer for a VIN.
           After failing to locate a VIN in the trailer, the officers brought Davis
   to the station where they performed an additional search of the trailer. At the
   conclusion of the search, they told Davis that they were going to “seize the
   trailer.” Davis protested that decision to Anderson, but Anderson declined
   to overturn it because Dill was the “authority on the legalities of trailers.”
   Davis then continued on his trip to South Dakota with a borrowed trailer. A



   laws, shall be liable to the party injured in an action at law.’” Pikaluk v. Horseshoe Ent., L.P.,
   810 F. App’x 243, 246 (5th Cir. 2020) (alteration in original) (quoting 42 U.S.C. § 1983).




                                                   2
Case: 19-11391      Document: 00515625336            Page: 3    Date Filed: 11/03/2020




                                      No. 19-11391


   month later, a justice of the peace in Johnson County notified Davis that a
   proceeding would be held to determine “the right to possession of the
   [trailer].”
          Davis requested that the proceeding be held on January 22, 2019. Yet
   on that day Davis filed his Section 1983 claims in Johnson County district
   court. Davis requested damages and declaratory relief. The justice of the
   peace then stayed his proceeding so that Davis’s case could go forward.
   Davis’s action was then removed to federal court. After the district court
   permitted Davis to file a third amended complaint, the defendants moved
   under Rule 12(b)(6) to dismiss it. While the defendants’ dismissal motion
   was pending, Davis requested leave to file a fourth amended complaint. A
   magistrate judge denied leave to amend and recommended that the district
   court dismiss Davis’s claims with prejudice for failing to state a claim upon
   which relief can be granted. The district court adopted the magistrate judge’s
   recommendation and dismissed Davis’s claims. Davis timely appealed.
                             II. STANDARD OF REVIEW
          “We review de novo the district court’s decision to dismiss a
   complaint under Rule 12(b)(6).” Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir.
   2017). To survive a motion to dismiss under Rule 12(b)(6), a “complaint
   must contain sufficient factual matter, accepted as true, to ‘state a claim to
   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The
   plausibility standard “asks for more than a sheer possibility that a defendant
   has acted unlawfully.” Id. at 678 (citing Twombly, 550 U.S. at 556). “A claim
   has facial plausibility when the plaintiff pleads factual content that allows the
   court to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id. In other words, a claim is plausible if it is supported
   by “enough fact[s] to raise a reasonable expectation that discovery will reveal




                                           3
Case: 19-11391       Document: 00515625336             Page: 4     Date Filed: 11/03/2020




                                        No. 19-11391


   evidence of [the alleged misconduct].” Twombly, 550 U.S. at 556. When
   ruling on a Rule 12(b)(6) motion, “we may take judicial notice of matters of
   public record.” Ruiz, 851 F.3d at 468.
          The denial of a motion to amend is reviewed for abuse of discretion.
   Filgueira v. U.S. Bank Nat. Ass’n, 734 F.3d 420, 422 (5th Cir. 2013). Federal
   Rule of Civil Procedure 15(a) “requires a trial court to ‘freely give leave when
   justice so requires.’” N. Cypress Med. Ctr. Operating Co., Ltd. v. Aetna Life
   Ins. Co., 898 F.3d 461, 477 (5th Cir. 2018) (quoting FED. R. CIV. P. 15(a).
   Thus, the “district court[] must entertain a presumption in favor of granting
   parties leave to amend.” Mayeaux v. La. Health Serv. & Indem. Co., 376 F.3d
420, 425 (5th Cir. 2004). That presumption, however, may be overcome if
   the district court determines that there is a “substantial reason” for denying
   leave, such as “undue delay, bad faith or dilatory motive on the part of the
   movant, repeated failures to cure deficiencies by amendments previously
   allowed, undue prejudice to the opposing party . . ., and futility of the
   amendment.” Marucci Sports, L.L.C. v. Nat’l Collegiate Athletic Ass’n, 751
F.3d 368, 378 (5th Cir. 2014) (quoting Jones v. Robinson Prop. Grp., L.P., 427
F.3d 987, 994 (5th Cir. 2005)).
                                    III. DISCUSSION
                                 A. Rule 12(b)(6) Motion
          Davis appeals the dismissal of his claims that defendants violated his
   Fourth Amendment rights by illegally stopping him as well as by searching
   and seizing his trailer.2
          As an initial matter, we need not reach Davis’s arguments regarding
   his claims against Alvarado, APD, Anderson, and Marshall. With respect to


          2
           In his third amended complaint, Davis claimed that the defendants violated his
   Eighth Amendment rights by depriving him of his trailer. To the extent Davis intends to




                                             4
Case: 19-11391         Document: 00515625336              Page: 5       Date Filed: 11/03/2020




                                          No. 19-11391


   Alvarado and APD, Davis has failed to address the district court’s reasons
   for dismissing his claims against them, namely that Davis did not adequately
   plead municipal liability against Alvarado under Monell v. Department of
   Social Services of City of New York, 436 U.S. 658 (1978), and that APD, as a
   division of Alvarado, is not an entity capable of being sued. Since Davis “does
   not address the district court’s rationale for dismissing his 42 U.S.C. § 1983
   action [against Alvarado and APD], he has waived any such challenge he
   could bring.” Birgans v. Louisiana, 411 F. App’x 717, 718 (5th Cir. 2011)
   (citing Brinkmann v. Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987)). As to Anderson and Marshall, the district court noted Davis did
   not address their arguments for dismissal on the merits. Davis has therefore
   abandoned his claims against them. See Matter of Dall. Roadster, Ltd., 846
F.3d 112, 126 (5th Cir. 2017). Because Davis waived his arguments against
   Alvarado and APD as well as abandoned his claims against Anderson and
   Marshall, we affirm the dismissal of Davis’s claims against those defendants.
           Regarding the remaining defendants, Dill and Omotoya, Davis first
   argues that they did not have a “reasonable suspicion” to stop him. But the
   officers did not require reasonable suspicion to stop Davis because the
   encounter was not a ‘seizure’ that falls within the scope of the Fourth
   Amendment. “The Fourth Amendment provides in relevant part that ‘[t]he
   right of the people to be secure in their persons, houses, papers, and effects,
   against unreasonable searches and seizures, shall not be violated.’” United
   States v. Washington, 340 F.3d 222, 226 (5th Cir. 2003) (alteration in original)
   (quoting U.S. Const. amend. IV). An individual is seized for the purposes
   of the Fourth Amendment when “in view of all of the circumstances
   surrounding the incident, a reasonable person would have believed that he


   appeal the dismissal of that claim, he has abandoned it by not briefing the issue. See Bailey
   v. Shell W. E&P, Inc., 609 F.3d 710, 722 (5th Cir. 2010).




                                                5
Case: 19-11391      Document: 00515625336           Page: 6    Date Filed: 11/03/2020




                                     No. 19-11391


   was not free to leave.” Brendlin v. California, 551 U.S. 249, 255 (2007)
   (quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)). In
   accordance with this rule, we have recognized “three tiers of police-citizen
   encounters: communication between police and citizens involving no
   coercion or detention and therefore without the compass of the Fourth
   Amendment, brief ‘seizures’ that must be supported by reasonable
   suspicion, and full-scale arrests that must be supported by probable cause.”
   United States v. Berry, 670 F.2d 583, 591 (5th Cir. Unit B 1982).
          The facts as alleged do not plausibly suggest that a reasonable person
   would not have felt free to leave the initial part of Davis’s encounter with Dill
   and Omotoya. The officers approached Davis when he was already stopped.
   They never physically tried to prevent Davis from leaving. And Davis never
   indicated a desire to end the encounter but continued to respond to the
   officers’ questions. In short, Davis does not aver any facts to suggest that Dill
   and Omotoya coerced him into answering their questions. Consequently, the
   officers did not need reasonable suspicion to stop Davis because the stop did
   not fall within the ambit of the Fourth Amendment.
          Next, Davis argues that Dill and Omotoya had “no reason” to search
   or seize his trailer. We disagree. As to the search:
          We repeatedly have held that the examination of a vehicle for
          the purpose of inspecting the VIN plates or identification-
          number inscriptions is not a search for purposes of the Fourth
          Amendment. An inspection by police officers is not a search
          merely because the police must open the door of the vehicle in
          order to examine the VIN plate . . . . [W]e found such
          inspections were justified because the officers had legitimate
          reasons to suspect criminal activity was afoot.
   United States v. Forrest, 620 F.2d 446, 454–55 (5th Cir. 1980) (citations
   omitted). The officers had a legitimate reason to suspect that the trailer was




                                          6
Case: 19-11391         Document: 00515625336              Page: 7      Date Filed: 11/03/2020




                                           No. 19-11391


   stolen since Davis admitted that the trailer did not have a VIN. Hence, Dill
   and Omotoya justifiably searched the trailer.
          Under Texas law, the police “may seize a vehicle . . . without a
   warrant if [an] officer has probable cause to believe that the vehicle . . . has
   had the serial number removed, altered, or obliterated.” Tex. Transp.
   Code Ann. § 501.158(a)(2).3 The United States Supreme Court has
   observed that “[t]he substance of all the definitions of probable cause is a
   reasonable ground for belief of guilt . . . .” Maryland v. Pringle, 540 U.S. 366,
   371 (2003) (alteration in original) (quoting Brinegar v. United States, 338 U.S.
160, 175 (1949)). When the officers did not find a VIN inside the trailer, they
   had a reasonable ground to believe that the VIN had been removed or
   destroyed. Accordingly, the officers were permitted to seize Davis’s trailer.
   See York v. State, 373 S.W.3d 32, 34 (Tex. 2012) (“But the trailer had no
   vehicle identification number (VIN), so Martinez impounded it, as a peace
   officer is authorized to do by Texas law, which then permits the seized
   vehicle to be treated as stolen for purposes of custody and disposition.”
   (citing § 501.158)).
          Davis tries to distinguish York on the ground that the trailer in that
   case was manufactured, while his trailer is homemade. But this is a distinction
   without a difference. The import of Davis’s argument is that the officers
   could not have found probable cause to seize the trailer since homemade
   trailers do not need to have VINs. Yet Texas law requires all trailers—
   manufactured or otherwise—to have VINs. See § 501.033 (stating that, if a
   VIN “was never assigned, the department shall assign an identification
   number to a . . . trailer . . . .”). Therefore, Dill and Omotoya were still
   justified in seizing the trailer after they could not locate a VIN inside it.


          3
              Trailers are defined as vehicles under Texas law. See § 501.002(29).




                                                 7
Case: 19-11391         Document: 00515625336               Page: 8      Date Filed: 11/03/2020




                                           No. 19-11391


           In sum, we hold that the officers did not violate Davis’s Fourth
   Amendment rights when they searched and seized his trailer.[4] [5]
                                B. Motion for Leave to Amend
           The magistrate judge determined that allowing Davis to file a fourth
   amended complaint would be futile. We agree.
           “Denying a motion to amend is not an abuse of discretion if allowing
   an amendment would be futile.” Marucci Sports, 751 F.3d at 378. “An
   amendment is futile if it would fail to survive a Rule 12(b)(6) motion.” Id.
   Therefore, we review the proposed amended complaint to determine
   whether it states a plausible claim for relief. See Stripling v. Jordan Prod. Co.,
   LLC, 234 F.3d 863, 873 (5th Cir. 2000).
           In his proposed fourth amended complaint, Davis alleges that Dill and
   Marshall conspired with a clerk of the Johnson County justice of the peace,
   Christi Moss, to “defraud [Davis] and others similarly situated of their
   trailers by seizing the trailers, then issuing criminal citations and instituting
   forfeiture proceedings . . . .” He brings new claims against the above-
   captioned defendants for violations of the Racketeer Influenced and Corrupt
   Organizations Act (“RICO”), 18 U.S.C. § 1962(a) and (c).
           “Regardless of subsection, RICO claims under § 1962 have three
   common elements: ‘(1) a person who engages in (2) a pattern of racketeering
   activity, (3) connected to the acquisition, establishment, conduct, or control



           4
               To the extent Davis also challenges the district court’s denial of his request for
   declaratory relief, we conclude that the district court did not err in doing so because a
   plaintiff is not entitled to a declaratory judgment when a court must dismiss his underlying
   claims.
           5
          For this reason, we do not reach the magistrate judge’s recommendation that Dill
   and Omotoya are entitled to qualified immunity on Davis’s Fourth Amendment claims.




                                                 8
Case: 19-11391      Document: 00515625336           Page: 9   Date Filed: 11/03/2020




                                     No. 19-11391


   of an enterprise.’” Abraham v. Singh, 480 F.3d 351, 355 (5th Cir. 2007)
   (quoting Word of Faith World Outreach Ctr. Church, Inc. v. Sawyer, 90 F.3d
118, 122 (5th Cir. 1996)). “‘Racketeering activity’ consists of two or more
   predicate criminal acts that are (1) related and (2) ‘amount to or pose a threat
   of continued criminal activity.’” Id. (quoting Sawyer, 90 F.3d at 122). “The
   predicate acts can be either state or federal crimes.” In re MasterCard Int’l
   Inc., 313 F.3d 257, 262 (5th Cir. 2002).
          To begin, the magistrate judge correctly determined that Alvarado
   and APD are not proper defendants in a RICO suit. See Gil Ramirez Grp.,
   L.L.C. v. Hous. Indep. Sch. Dist., 786 F.3d 400, 412 (5th Cir. 2015) (“First,
   RICO requires demonstrating an underlying criminal act, which entails a
   mens rea requirement that a governmental entity cannot form.”).
          Moreover, the magistrate judge rightly concluded that Davis failed to
   adequately plead facts suggesting Dill, Omotoya, Anderson, and Marshall
   participated in racketeering activity. As the magistrate judge noted, “The
   only predicate acts to which [Davis] specifically points are the forfeiture
   proceedings themselves. Accordingly, he must plausibly allege that such
   proceedings violate[d] either state or federal criminal law.”
          Davis first alleges that the proceedings violated Texas Penal Code
   Section 37.10, which prohibits tampering with government records.
   Assuming arguendo that the proceedings did in fact violate Section 37.10,
   RICO predicates must be acts or threats “involving murder, kidnapping,
   gambling, arson, robbery, bribery, extortion, dealing in obscene matter, or
   dealing in a controlled substance or listed chemical . . ., which is chargeable
   under State law and punishable by imprisonment for more than one year.” 18
   U.S.C. § 1961(1)(A). Tampering with government records is therefore not a
   qualifying act or threat.




                                          9
Case: 19-11391     Document: 00515625336            Page: 10   Date Filed: 11/03/2020




                                     No. 19-11391


          Davis further avers that the proceedings violated 18 U.S.C. § 1341,
   which prohibits mail fraud. While mail fraud may serve as a RICO predicate,
   id. § 1961(1)(B), Davis has not plausibly alleged facts supporting two
   instances of such fraud. Under Federal Rule of Civil Procedure 9(b), a
   plaintiff must plead the “time, place and contents of false representations, as
   well as the identity of the person making the misrepresentation and what
   [that person] obtained thereby.” Gonzalez v. Bank of Am. Ins. Servs., Inc., 454
   F. App’x 295, 298 (5th Cir. 2011) (alteration in original) (quoting U.S. ex rel.
   Russell v. Epic Healthcare Mgmt. Grp., 193 F.3d 304, 308 (5th Cir. 1999)); see
   also Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state
   with particularity the circumstances constituting fraud or mistake.”). Davis
   avers that “Dill and Marshall devised a scheme to cause the Justice of the
   Peace Court #3 of Johnson County to issue notices that the personal property
   was ‘ordered seized by the court’ when no such order had been issued and
   then to have those ‘Notices’ mailed via the United States Mail to those
   persons or entities whom these Defendants identified as possibly having an
   interest in the seized property.” This allegation does not sufficiently meet
   Rule 9(b)’s heightened pleading standard.
          Finally, Davis alleges that the forfeiture proceedings violated a Texas
   provision regarding the city attorney’s role in forfeiture proceedings. That
   provision, Tex. Code Crim. Pro. 59.01(1), simply defines the term
   “attorney representing the state.” Since the provision does not discuss any
   acts or threats that qualify as RICO predicates, Davis’s reliance on it is
   misplaced.
          In sum, we conclude that Davis has not plausibly alleged a pattern of
   racketeering activity. Since Davis has failed to state a RICO claim, we hold
   that the district court did not abuse its discretion in denying Davis leave to
   amend a fourth time. See Marucci Sports, 751 F.3d at 379 (5th Cir. 2014)
   (“Because two prior amendments were granted and allowing a third would



                                         10
Case: 19-11391   Document: 00515625336           Page: 11   Date Filed: 11/03/2020




                                  No. 19-11391


   have been futile, we conclude that the district court did not abuse its
   discretion by denying Marucci’s motion to amend.”).
                              IV. CONCLUSION
         For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                       11